Exhibit 10.6
FIRST AMENDMENT TO LEASE
 
(NORTH CREEK I)
 
THIS FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
the 5th day of November, 2009, by and between ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership ("Landlord"), and SCOLR PHARMA, INC., a Delaware
corporation ("Tenant").
 
R E C I T A L S :
 
A.           Landlord and Tenant entered into that certain Standard Multi-Tenant
Lease dated as of June 19, 2008 (the "Lease"), concerning those certain
premises, as further delineated on Exhibit “A” attached hereto, containing a
total of approximately 20,468 rentable square feet of space (the "Original
Premises") consisting of office, lab and warehouse space located on the first
(1st) floor of that certain office building known as Building One of North Creek
Corporate Center located at 19204 Northcreek Parkway, Bothell, Washington (the
"Building").
 
B.           Landlord and Tenant desire to modify the Original Premises to
include only that certain space consisting of approximately 15,615 rentable
square feet of space (the "Premises") located on the first (1st) floor of the
Building, and to make other modifications to the Lease, and in connection
therewith, Landlord and Tenant desire to amend the Lease on the terms and
conditions contained herein.
 
C.           Unless otherwise defined herein, capitalized terms shall have the
meanings given such terms in the Lease.
 
A G R E E M E N T :
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Lease is amended
and the parties hereby agree as follows:
 
1.           Modification of Premises.  Landlord and Tenant hereby acknowledge
that, effective as of October 31, 2009 (the "Partial Termination
Date"):  (i) the Lease shall terminate and be of no further force or effect with
respect to that portion of the Original Premises containing approximately 4,853
rentable square feet of office space on the first (1st) floor of the Building,
located as delineated on Exhibit "A" (the "Termination Premises"), and (ii) the
“Premises,” as that term is defined in the Lease, shall be deemed to exclude the
Termination Premises and shall be located as delineated on Exhibit
"A".  Accordingly, as of the Partial Termination Date, the Premises shall
consist of a total of approximately 15,615 rentable square feet of space
comprised of 4,507 rentable square feet of office space ("Office Portion"),
8,939 rentable square feet of lab space and 2,169 rentable square feet of
warehouse space.
 
2.           Surrender of Termination Premises. Tenant hereby agrees to vacate
the Termination Premises and surrender and deliver exclusive possession thereof
to Landlord on or before the Partial Termination Date, in accordance with the
provisions of the Lease, as amended hereby, provided however, Landlord shall
allow Tenant's furniture and equipment to remain in the Termination Premises
until November 30, 2009 (the "Furniture Removal Date"). Any furniture, equipment
or other property remaining in the Termination Premises as of the Furniture
Removal Date shall be considered abandoned by Tenant ("Abandoned Property") and
may be disposed of or utilized by Landlord in any manner whatsoever.  Tenant
hereby waives any and all rights and remedies under the Lease and/or Washington
law with respect to the Abandoned Property.  In the event that Tenant fails to
timely vacate and surrender the Termination Premises, then notwithstanding any
contrary provision of this Section 2, Tenant shall be deemed to be holding over
in the Termination Premises and Landlord shall have all rights and remedies set
forth in the Lease, and at law, with regard to such holdover condition.
 
1

--------------------------------------------------------------------------------


 
3.           Representations of Tenant.  Tenant represents and warrants to
Landlord that (a) Tenant has not heretofore assigned or sublet all or any
portion of its interest in the Lease or in the Termination Premises; (b) to
Tenant's knowledge, no other person, firm or entity has any right, title or
interest in the Lease or in the Termination Premises; (c) Tenant has the full
right, legal power and actual authority to enter into this First Amendment and
to terminate the Lease with respect to the Termination Premises without the
consent of any person, firm or entity; and (d) Tenant has the full right, legal
power and actual authority to bind Tenant to the terms and conditions
hereof.  Tenant further represents and warrants to Landlord that as of the date
hereof there are no, and as of the Partial Termination Date there shall not be
any, mechanic's liens or other liens encumbering all or any portion of the
Premises arising by, through or under Tenant or any work, services or materials
ordered by Tenant.  Notwithstanding the termination of the Lease with respect to
the Termination Premises, the representations and warranties set forth in this
Section 3 shall survive the Partial Termination Date and Tenant shall be liable
to Landlord for any inaccuracy or any breach thereof.
 
4.           Monthly Basic Rental. Notwithstanding anything to the contrary in
the Lease, beginning on November 1, 2009 and continuing throughout the remainder
of the Lease Term, which Lease Term shall expire on January 31, 2016, Tenant
shall pay, in accordance with the applicable provisions of the Lease and this
Section 4, monthly installments of Monthly Basic Rental for the Premises as
follows:
Period
Monthly Basic Rental – Office Portion
Monthly Basic Rental
 - Total Premises
 
*November 1, 2009 – August 31, 2010
$6,174.59
*$25,684.60
 
*September 1, 2010 – October 31, 2010
$6,354.87
*$26,444.60
 
November 1, 2010 – August 31, 2011
$6,354.87
$26,444.60
 
September 1, 2011 – August 31, 2012
$6,580.22
$27,249.67
 
September 1, 2012 – August 31, 2013
$6,760.50
$28,009.67
 
September 1, 2013 – August 31, 2014
$6,985.85
$28,904.13
 
September 1, 2014 – August 31, 2015
$7,166.13
$29,775.21
 
September 1, 2015 – January 31, 2016
$7,391.48
$30,669.67
 
*From November 1, 2009 through October 31, 2010 (the "LOC Rental Application
Period"), Landlord shall be entitled to draw down from Tenant's Letter of Credit
pursuant to Section 5 below, on a monthly basis, the amount of $18,000.00 (the
"Monthly LOC Amount"), which amount will be applied towards Tenant's Monthly
Basic Rental and Direct Costs for that particular month. 

 
5.           Letter of Credit.   Landlord and Tenant acknowledge that Tenant
currently has on file with Landlord a Letter of Credit in the amount of Four
Hundred Seventy-Three Thousand Seven Hundred Ten and 85/100 Dollars
($473,710.85). Beginning November 1, 2009 and continuing until October 31, 2010,
Landlord shall, on a monthly basis, draw down the amount of Eighteen Thousand
and 00/100 Dollars ($18,000.00) from the Letter of Credit and apply such amount
toward Tenant's Monthly Basic Rental and Direct Costs obligations during the LOC
Rental Application Period. The total draw down amount of the Letter of Credit
shall be Two Hundred Sixteen Thousand and 00/100 Dollars ($216,000.00) and
effective November 1, 2010, the Letter of Credit shall equal Two Hundred
Fifty-Seven Thousand Seven Hundred Ten and 85/100 Dollars ($257,710.85), barring
any additional reductions which the Lease permits Landlord to make due to
Tenant's default.  Landlord's delay or failure to draw down the Monthly LOC
Amount at any time during the LOC Rental Application Period will not be deemed a
waiver of its right to do so at any subsequent time during or after the LOC
Rental Application Period, nor affect Landlord's right to draw down on Tenant's
Letter of Credit for any other reason permitted by the Lease. Landlord shall
continue to hold the Letter of Credit pursuant to the terms
 
2

--------------------------------------------------------------------------------



of Article 4 of the Lease, provided however, the reduction schedule of the
Letter of Credit on the Adjustment Dates contained therein shall no longer
apply.
 
6.           Security Deposit.   Landlord and Tenant acknowledge that Landlord
is currently holding a cash security deposit in the amount of Thirty-Eight
Thousand Six Hundred Twenty-Eight and 59/100 Dollars ($38,628.59) as a security
deposit (the "Existing Security Deposit") in connection with Tenant's lease of
the Original Premises, and such amount shall continue to be required. To the
extent the Existing Security Deposit is not used, applied or retained by
Landlord with respect to the Original Premises, Landlord shall continue to hold
the Existing Security Deposit. If Landlord must apply any or all of the Existing
Security Deposit toward improvements to the Termination Premises, then Tenant
shall, upon ten (10) days written notice, deliver to Landlord such remaining
amount to equal the Existing Security Deposit.  Landlord shall hold the Existing
Security Deposit pursuant to the terms of Article 4 of the Lease.
 
7.           Tenant’s Proportionate Share. Notwithstanding anything to the
contrary set forth in the Lease, and effective as of November 1, 2009, Tenant's
Proportionate Share for the Premises shall be 31.40%.
 
8.           Condition of the Premises.  Tenant hereby agrees to accept the
Premises in its "as-is" condition and Tenant hereby acknowledges that Landlord
has made no new representations and shall not be obligated to provide or pay for
any other work or services related to the improvement of the Premises except as
expressly provided in the Lease.  Tenant also acknowledges that Landlord has
made no representation or warranty regarding the condition of the Premises
except as expressly provided in the Lease.
 
9.           Parking.  Effective as of the Partial Termination Date, Tenant
shall be entitled to use a total of fifty-five (55) unreserved parking passes
for use in the Building's parking facility.  Tenant's rights to use of such
additional parking passes shall be in accordance with, and subject to, all
provisions of Article 23 of the Lease.


10.           Brokers.  Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this First Amendment and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
First Amendment.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent.  The terms
of this Section 10 shall survive the expiration or earlier termination of the
Lease, as hereby amended.
 
11.           Defaults. As of the date of this First Amendment, Tenant hereby
represents and warrants to Landlord that Tenant is in full compliance with all
terms covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and Tenant knows of no events or
circumstances which given the passage of time would constitute a default under
the Lease by either Landlord or Tenant.  Notwithstanding the foregoing, Landlord
and Tenant agree that certain 2009 estimated utility recovery costs due under
the Lease are currently subject to resolution and both parties reserve all
applicable rights and remedies under the Lease.
 
12.           Applicability of Lease. All terms, covenants and conditions of the
Lease, except as expressly amended herein, are hereby ratified and shall
continue in full force and effect throughout the term of the Lease, including
any extension or renewal thereof.  The terms, covenants and conditions expressly
amended herein shall become effective upon the execution of this First Amendment
by both Landlord and Tenant.
 
13.           Binding Effect.  The provisions of this First Amendment shall be
binding upon and inure to the benefit of the heirs, representatives, successors
and permitted assigns of the parties hereto.
 
14.           No Further Modification.  Except as set forth in this First
Amendment, all of the terms and provisions of the Lease shall apply during the
Term and shall remain unmodified and
 
3

--------------------------------------------------------------------------------



in full force and effect.  Effective as of the date hereof, all references to
the "Lease" shall refer to the Lease as amended by this First Amendment.
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed on the day and date first above written.
 
"Landlord":
 
ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
 
 
 
By:
ARDEN REALTY, INC.,
A Maryland corporation,
Its: Sole General Partner
By:
/s/ Joaquin de Monet
 
Its:
Joaquin de Monet
President & CEO

 
"Tenant":
 
 
 
SCOLR Pharma, INC.,
a Delaware Corporation
By:
/s/ Richard M. Levy
Its:
VP, CFO
By:  /s/ Stephen J. Turner  Its: CEO & President 

                                                                
4

--------------------------------------------------------------------------------


[canotary.jpg]

--------------------------------------------------------------------------------


[wanotary1.jpg]

--------------------------------------------------------------------------------


[wanotary2.jpg]

--------------------------------------------------------------------------------


 
EXHIBIT "A"
 
OUTLINE OF PREMISES
 
AND TERMINATION PREMISES

 
[ncexhibita.jpg]
 
5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------